DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment to the claims, filed on February 12, 2021, is acknowledged. Amendment is entered.

Election/Restrictions
Applicant’s election without traverse of Invention I, drawn to claims 1 - 17 and 21 - 23, in the reply filed on February 12, 2021 is acknowledged.
Upon initial observation of the elected claims, the examiner notes that claim 5 contains subject matter that appears to be found in fig. 2, where 110s is the step region which allows the passivation layer 110 to have a first horizontal segment over a vertical segment. Fig. 1 does not have a vertical segment due to 110s having a slanted segment (directed to claim 4).
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I, directed to fig. 1, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 12, 2021. 

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 110s for fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 13, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 - 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 4 and 10 - 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (USP App. Pub. No. US 2003/0094643 A1), hereinafter as Yang.

Regarding claim 1, fig. 2D of Yang discloses a metal-insulator-metal (MIM) capacitor (C1), comprising:
a top electrode (38 and/or 39) overlying a substrate (30);
a passivation layer (40) overlying the top electrode, wherein the passivation layer has a step region (40 over 39 and an edge of 39) that continuously contacts and extends from a top surface of the top electrode (top surface of 39) to sidewalls of the top electrode (vertical sidewalls of 39); and
a metal frame (41) overlying the passivation layer, wherein the metal frame continuously contacts and extends from a top surface of the passivation layer (top surface of 40 under 41) to upper sidewalls of the passivation layer in the step region (upper sidewalls of 40 under 41), and wherein the 

Regarding claim 2, Yang discloses the MIM capacitor of claim 1, Yang discloses wherein the protrusion is laterally offset the step region by a non-zero distance (as seen in fig. 2D).

Regarding claim 3, Yang discloses the MIM capacitor of claim 1, Yang discloses further comprising:
a bottom electrode (36) underlying the top electrode;
a dielectric layer (37) disposed between the top electrode and the bottom electrode; and
wherein the passivation layer continuously extends along sidewalls of the dielectric layer (vertical sidewalls of 37), and sidewalls of the bottom electrode (vertical sidewalls of 36),
wherein the metal frame continuously extends along inner sidewalls of the passivation layer (41 above 39 that is in a groove of 40) to the top surface and the upper sidewalls of the passivation layer (as seen in fig. 2D).

Regarding claim 4, Yang discloses the MIM capacitor of claim 3, Yang discloses wherein in the step region the passivation layer has a first horizontal segment (a horizontal segment of 40 over horizontal surface of 39) over a slanted segment (a declining segment at upper surface of 40 over vertical edge of 39) and a second horizontal segment (a horizontal segment of 40 over hoziontal surface of 37) under the slanted segment.

Regarding claim 10, fig. 2D of Yang discloses a metal-insulator-metal (MIM) capacitor (C1), comprising:

a dielectric layer (37) disposed over the bottom electrode;
a top electrode (38 and/or 39) disposed over the dielectric layer;
a passivation layer (40) disposed over the top electrode, wherein the passivation layer continuously extends over a top surface (top surface of 39) and sidewalls (vertical sidewalls of 39) of the top electrode, sidewalls of the dielectric layer (vertical sidewalls of 37), and sidewalls of the bottom electrode (vertical sidewalls of 36); and
a metal frame (41) disposed over an upper surface of the passivation layer (upper surface of 40 under 41) and along sidewalls of the passivation layer (sidewalls of 40 under 41), wherein the metal frame has a protrusion (41 above 39 in a groove of 40) that extends through the passivation layer and contacts a top surface of the top electrode (41 contacts top surface of 40 as seen in fig. 2D).

Regarding claim 11, Yang discloses the MIM capacitor of claim 10, Yang discloses wherein the protrusion directly contacts inner sidewalls of the passivation layer (41 above 39 in a groove of 40, where the groove forms inner sidewalls of 40) and is laterally between the sidewalls of the top electrode (as seen in fig. 2D, 41 above 39 in a groove of 40, centered on 39, therefore is laterally between vertical sidewalls of 39).

Regarding claim 12, Yang discloses the MIM capacitor of claim 10, Yang discloses wherein outermost sidewalls of the dielectric layer extend past outermost sidewalls of the top electrode in a top view (although fig. 2D is a cross sectional view, it would still hold true that the outermost vertical sidewalls of 37 are extended outward beyond the outermost vertical sidewalls of 39 if viewed from above of the cross sectional view).

Regarding claim 13, Yang discloses the MIM capacitor of claim 10, Yang discloses wherein the metal frame continuously extends from inner sidewalls of the passivation layer (41 above 39 in a groove of 40, where the groove forms inner sidewalls of 40) to a top surface (top surface of 40 under 41) and upper sidewalls of the passivation layer (upper sidewalls of 40 under 41, as seen in fig. 2D).

Claims 1 - 4, 6 - 16, and 21 - 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baily (USPN 6,249,014 B1), hereinafter as Baily.

Regarding claim 1, fig. 8B of Baily discloses a metal-insulator-metal (MIM) capacitor (972), comprising:
a top electrode (982) overlying a substrate (976);
a passivation layer (984) overlying the top electrode, wherein the passivation layer has a step region (984 over 982 and an edge of 982) that continuously contacts and extends from a top surface of the top electrode (top surface of 982) to sidewalls of the top electrode (vertical sidewalls of 982); and
a metal frame (986, 988, and/or 990; 912, col. 13, ll. 29 - 35) overlying the passivation layer, wherein the metal frame (986) continuously contacts and extends from a top surface of the passivation layer (top surface of 984) to upper sidewalls of the passivation layer (vertical sidewalls of 984) in the step region, and wherein the metal frame has a protrusion (988 and/or 990) that extends through the passivation layer and contacts the top surface of the top electrode (988 makes direct contact to 982; 990 extends through 984 by means of 988 and contacts the top surface of 982 by electrical contact means).

Regarding claim 2, Bailey discloses the MIM capacitor of claim 1, Bailey discloses wherein the protrusion is laterally offset the step region by a non-zero distance (as seen in fig. 8B).

Regarding claim 3, Bailey discloses the MIM capacitor of claim 1, Bailey discloses further comprising:
a bottom electrode (978) underlying the top electrode;
a dielectric layer (980) disposed between the top electrode and the bottom electrode; and
wherein the passivation layer continuously extends along sidewalls of the dielectric layer (984 on vertical sidewalls of 980), and sidewalls of the bottom electrode (984 on vertical sidewalls of 987 near bottom surface of 980),
wherein the metal frame (988 and/or 990) continuously extends along inner sidewalls of the passivation layer (988 and/or 990 in the groove of 984 above 982) to the top surface and the upper sidewalls of the passivation layer (988 and/or 990 extends above a top surface of 984 and along upper vertical sidewalls of 984).

Regarding claim 4, Bailey discloses the MIM capacitor of claim 3, Bailey discloses wherein in the step region the passivation layer has a first horizontal segment (where 984 points to a horizontal segment of 984) over a slanted segment (curved corner of 984 over corner of 982) and a second horizontal segment (horizontal segment of 984 above horizontal segment of 980) under the slanted segment.

Regarding claim 6, Bailey discloses the MIM capacitor of claim 3, Bailey discloses wherein the dielectric layer comprises a first dielectric sidewall (right vertical sidewall of 980) and a second dielectric sidewall (left vertical sidewall of 980) opposite the first dielectric sidewall, wherein the bottom electrode comprises a first electrode sidewall (right vertical sidewall of 978) and a second electrode sidewall (left vertical sidewall of 978) opposite the first electrode sidewall,


Regarding claim 7, Bailey discloses the MIM capacitor of claim 6, Bailey discloses further comprising:
an electrical lead overlying the bottom electrode (unlabeled 988/TiN local interconnect/990 overlying left side of 978), the electrical lead contacts (988 physically contacts, 990 makes electrical contact) a top surface of the bottom electrode (a top surface of 978) at a point laterally offset the second dielectric sidewall by a non-zero distance in a direction away from the dielectric layer (as seen in fig. 8B).

Regarding claim 8, Bailey discloses the MIM capacitor of claim 7, Bailey discloses wherein the electrical lead has a protrusion that extends through the passivation layer and directly contacts the top surface of the bottom electrode (988 in groove of 984 above surface of 978 as seen in fig. 8B).

Regarding claim 9, Bailey discloses the MIM capacitor of claim 1, Bailey discloses wherein the metal frame (974 and 986) continuously wraps around and contacts an outer perimeter of the passivation layer from a first point below a bottom surface of the top electrode (986 is below the level of bottom surface of 982 and in contact with 984) to a second point above the top surface of the top electrode (986 on upper surfaces and around 984).

Regarding claim 10, fig. 8B of Baily discloses a metal-insulator-metal (MIM) capacitor (972), comprising:
a bottom electrode (978) disposed over a substrate (976);
a dielectric layer (980) disposed over the bottom electrode;
a top electrode (982) disposed over the dielectric layer;
a passivation layer (984) disposed over the top electrode, wherein the passivation layer continuously extends over a top surface and sidewalls of the top electrode (984 on a top surface of 982 and vertical sidewalls of 982), sidewalls of the dielectric layer (984 on vertical sidewalls of 980), and sidewalls of the bottom electrode (984 on vertical sidewalls of 987 near bottom surface of 980); and
a metal frame (986, 988, and/or 990; 912, col. 13, ll. 29 - 35) disposed over an upper surface of the passivation layer (986 over upper surface of 984) and along sidewalls of the passivation layer (986 along vertical sidewalls of 984), wherein the metal frame has a protrusion (988 and/or 990) that extends through the passivation layer and contacts a top surface of the top electrode (988 makes direct contact to 982; 990 extends through 984 by means of 988 and contacts the top surface of 982 by electrical contact means).

Regarding claim 11, Bailey discloses the MIM capacitor of claim 10, Bailey discloses wherein the protrusion (988) directly contacts inner sidewalls of the passivation layer and is laterally between the sidewalls of the top electrode (988 in the groove of 984 is between outer vertical sidewalls of 984).

Regarding claim 12, Bailey discloses the MIM capacitor of claim 10, Bailey discloses wherein outermost sidewalls of the dielectric layer extend past outermost sidewalls of the top electrode in a top view (although fig. 8B is a cross sectional view, it would still hold true that the outermost vertical 

Regarding claim 13, Bailey discloses the MIM capacitor of claim 10, Bailey discloses wherein the metal frame (988 and/or 990) continuously extends from inner sidewalls of the passivation layer (988 and/or 990 in the groove of 984 above 982) to a top surface and upper sidewalls of the passivation layer (988 and/or 990 extends above a top surface of 984 and along upper vertical sidewalls of 984).

Regarding claim 14, Bailey discloses the MIM capacitor of claim 10, Bailey discloses wherein the metal frame (986) is discontinuous over a center portion of a top surface of the passivation layer (where 988 and 990 are centered on top surface of 982 where 986 does not exist).

Regarding claim 15, Bailey discloses the MIM capacitor of claim 10, Bailey discloses further comprising:
an electrical contact (990/TiN local interconnect unlabeled, but over left side of 978) overlying the passivation layer and the bottom electrode, wherein the electrical contact has a protrusion (left side of 978 in the groove of 984) that extends through the passivation layer and directly contacts a top surface of the bottom electrode (top surface of 978).

Regarding claim 16, Bailey discloses the MIM capacitor of claim 10, Bailey discloses wherein the metal frame (984) continuously wraps around an outer perimeter of a bottom surface of the dielectric layer (outer perimeter of 980) and continuously extends from the outer perimeter of the bottom surface of the dielectric layer to a point above the top surface of the top electrode (as seen in fig. 8B).

Regarding claim 21, fig. 8B of Baily discloses a metal-insulator-metal (MIM) capacitor (972), comprising:
a bottom electrode (978) overlying a substrate (976);
a dielectric layer (980) overlying the bottom electrode;
a top electrode (982) overlying the dielectric layer, wherein the top electrode comprises a first electrode sidewall (vertical sidewall of 982) laterally offset from an outer sidewall of the dielectric layer (outer sidewall of 980) in a direction away from the outer sidewall (as seen in fig. 8B);
a passivation layer (984) overlying the top electrode, wherein the passivation layer continuously extends from the outer sidewall of the dielectric layer to the first electrode sidewall (as seen in fig. 8B), wherein the passivation layer directly contacts an upper surface of the dielectric layer that extends from the outer sidewall of the dielectric layer to the first electrode sidewall (984 in direct contact with upper surface of 980 and extends, as seen in fig. 8B); and
a metal frame (986, 988, and/or 990; 912, col. 13, ll. 29 - 35) overlying the passivation layer, wherein the metal frame comprises a first horizontal segment (horizontal segment of 988 and/or 990 above 980 and to the right of the vertical sidewall of 982) directly overlying the upper surface of the dielectric layer (above 980) and a second horizontal segment (horizontal segment of 988 and/or 990 where TiN local interconnect is pointing at) vertically above the first horizontal segment (as seen in fig. 8B, the second horizontal segment is higher than the first horizontal segment), wherein a slanted vertical segment of the metal frame (angle segment of 988 and/or 990 between first and second horizontal segments) continuously extends from the first horizontal segment to the second horizontal segment and directly overlies the first electrode sidewall (as seen in fig. 8B).

Regarding claim 22, Bailey discloses the MIM capacitor of claim 21, Bailey discloses wherein the first electrode sidewall of the top electrode and the outer sidewall of the passivation layer are 

Regarding claim 23, Bailey discloses the MIM capacitor of claim 21, Bailey discloses wherein the metal frame comprises a protrusion (988 and/or 990) that extends from the second horizontal segment (from a sidewall of second horizontal segment of 986), along an inner sidewall of the passivation layer, to a top surface of the top electrode (988 makes direct contact to 982 and passes through a groove in 984; 990 extends through 984 by means of 988 and contacts the top surface of 982 by electrical contact means).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yang and/or Bailey as applied to claim 10 above.

Regarding claim 17, Yang and/or Bailey disclose the MIM capacitor of claim 10, but Yang and/or Bailey do not expressly disclose wherein the protrusion of the metal frame is rectangular in shape when viewed from above. In view of MPEP § 2144.04(IV)(B), the court has ruled that the shape configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape configuration of the claimed protrusion was significant. In the instant case, no significance of the shape configuration of the claimed invention is presented in order to render the claimed invention non-obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711.  The examiner can normally be reached on Monday - Friday, 10 AM - 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818